DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: On page 1 of the specification, as amended by the preliminary amendment filed May 30, 2020, the status of parent application 15/548,545 should be updated by applicant.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-17 are rejected under pre-AIA  35 U.S.C. 102(a) as being clearly anticipated by WO 2014/123804 A2.
           WO 2014/123804 A2 to Prime Datum Development Company, LLC (hereinafter referred to as ‘PDD') teaches a heating ventilation and air-conditioning system (Abstract) as recited by independent claim 1, comprising a condenser coil (6012; pg. 157, lines 3-4; Fig. 27); a fan (6006 or 6030; pg. 156, line 25 to pg. 157, line 6; Fig. 27); a variable speed, load bearing permanent magnet motor (motor 2004 of direct-drive system 2000; pg. 42, lines 10-11; pg. 48, lines 2-3; and pg. 49, lines 7-8; Figs. 2A, 4, 
	Regarding Claim 2, PDD teaches the heating ventilation and air-conditioning system according to claim 1 further comprising a first bearing housing (50) for housing the tapered roller output bearing (pg. 49, lines 10-11; Fig. 4) and a second bearing housing (52) for housing the cylindrical roller bearing and the spherical roller thrust bearing (pg. 49, line 11; Fig. 4).
	Regarding Claim 3, PDD teaches the heating ventilation and air-conditioning system according to claim 2 further comprising a first seal to isolate the first bearing 
	Regarding Claim 4, PDD teaches the heating ventilation and air-conditioning system according to claim 3 wherein the motor further comprises a motor shaft seal in tandem with the first and second seals (pg. 49, lines 17-18).
	Regarding Claim 5, PDD teaches the heating ventilation and air-conditioning system according to claim 4 wherein the motor shaft seal comprises a bearing isolator (pg. 49, lines 17-18).
	Regarding Claim 6, PDD teaches the heating ventilation and air-conditioning system according to claim 1 wherein the motor comprises a load bearing permanent magnet motor (pg. 48, lines 2-3 and pg. 49, lines 7-8).
	Regarding Claim 7, PDD teaches the heating ventilation and air-conditioning system according to claim 1 wherein the motor includes at least one sensor (400, 402, 404, and 406; pg. 109, lines 13-14 and pg. 111, lines 9-11; Fig. 4) for measuring vibrations and outputting signals representing the measured vibrations (pg. 109; lines 21-22).
	Regarding Claim 8, PDD teaches the heating ventilation and air-conditioning system according to claim 7 wherein the motor includes at least one temperature sensor (420) to measure the temperature of the interior of the casing (pg. 116, line 10; Fig. 4).
	Regarding Claim 9, PDD teaches the heating ventilation and air-conditioning system according to claim 7 wherein the motor includes at least one temperature sensor (422) positioned on the stator to measure the temperature of the stator (pg. 116, lines 14-15; Fig. 4).

	Regarding Claim 11, PDD teaches the heating ventilation and air-conditioning system according to claim 1 wherein the motor further comprises: at least one vibration sensor (400, 402, 404, and 406) positioned within the interior of the casing (pg. 109, lines 13-14 and pg. 111, lines 9-11; Fig. 4); at least one temperature sensor positioned within the interior of the casing (420, 421, and 422; pg. 115, line 24 to pg. 116, line 15);
an internal wiring network (electrical connections not shown) within the interior of the casing and electrically connected to the at least one vibration sensor (pg. 109, lines 17-20) and the at least one temperature sensor (pg. 116, lines 5-7); a signal connector (108) attached to the casing and electrically connected to the internal wiring network (pg. 109, lines 17-20); and external wires (110 and 112) connected to the signal connector for routing sensor signals to an external signal processing resource
(DAQ device 200; pg. 109, lines 17-24).
	Regarding Claim 12, PDD teaches the heating ventilation and air-conditioning system according to claim 1 wherein the device to generate electrical signals comprises a variable frequency drive device (pg, 92, lines 23-25).
	Regarding Claim 13, PDD teaches the heating ventilation and air-conditioning system according to claim 1 wherein the device to generate electrical signals comprises a variable speed drive device (pg. 89, lines 15-21).

	Regarding Claim 15, PDD teaches the heating ventilation and air-conditioning system according to claim 1 wherein the motor is oriented such that the rotational shaft of the motor is substantially horizontal (as in the case of the motor of direct-drive system 2000 driving fan 6030 as shown in Fig. 27; pg. 97, lines 16-17).
	Regarding Claim 16, PDD teaches the heating ventilation and air-conditioning system according to claim 1 wherein the motor is oriented such that the rotational shaft is oriented at an angle (pg. 97, lines 17-19).
	Regarding Claim 17, PDD teaches a heating ventilation and air-conditioning system (Abstract) comprising: a condenser coil (6012; pg. 157, lines 3-4; Fig. 27);
a fan (6006 or 6030; pg. 156, line 25 to pg. 157, line 6; Fig. 27); a variable speed, load bearing permanent magnet motor (motor 2004 of direct-drive system 2000; pg. 42, lines 10-11; pg. 48, lines 2-3; and pg. 49, lines 7-8; Figs. 2A, 4, and 27) comprising a casing (21) having an interior (pg. 109, lines 13-14; Fig. 4), a stator (32) and rotor (34) located in the interior of the casing (pg. 48, lines 5-6) for creating flux (pg. 42, lines 6-7), and a rotatable shaft (2006) connected to the fan (pg. 42, lines 11-17), the motor comprising a bearing system (40, 42, and 44) for bearing fan loads and enabling the variable speed, load bearing motor to rotate the fan in a forward direction or reverse direction (pg. 48, line 1 to pg. 49, line 8; Fig. 4), wherein rotation of the fan causes air-flow through the condenser coil (pg. 157, lines 2-6; Fig. 4), the bearing system comprising a spherical 
lines 11-15), and a tapered roller output bearing (44) for opposing the reverse thrust loads resulting from reverse rotation of the fan and yaw loads(pg. 48, lines 15-19), said motor further comprising at least one vibration sensor (400, 402, 404, and 406) positioned within the interior of the casing (pg. 109, lines 13-14 and pg. 111, lines 9-11; Fig. 4), at least one temperature sensor (420, 421, and 422) positioned within the interior of the casing (pg. 115, line 24 to pg. 116, line 15), an internal wiring network (electrical connections not shown) within the interior of the casing and electrically connected to the at least one vibration sensor and the at least one temperature sensor (pg. 109, lines 17-20 and pg. 116, lines 5-7), a signal connector (108) attached to the casing and electrically connected to the internal wiring network (pg. 109, lines 17-20), and external wires (110 and 112) connected to the signal connector for routing sensor
signals to a signal processing resource (DAQ device 200; pg. 109, lines 17-24); and
a device (23A) to generate electrical signals that cause rotation of the rotatable shaft of the motor in order to rotate the fan (pg. 92, line 20 to pg. 93, line 1).
Applicant should note that the PDD reference has been applied based upon the understanding that the effective filing date of the instant application, and thus the instant claims recited currently within the instant application is February 6, 2015, i.e., the filing date of the provisional application associated with the parent application (15/548,545).  If applicant wishes to dispute this assumption by alleging an earlier effective filing date associated with grandparent application 14/352,050, from which the instant application .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/C.S.B/1-15-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776